Citation Nr: 1624455	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  15-29 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1954 to August 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

In November 2015, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into account the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive an addendum to the examination report. 

The Veteran has reported that he has a left knee disability that is related to active service. A review of the Veteran's service treatment records show that he was treated in November 1954 for left knee pain. The post-service medical evidence shows that he has been assigned diagnoses of osteoarthritis and osteopenia by private medical providers.  

The Board notes that the record indicates that the Veteran has reported that he began having left knee trouble prior to active service; however, his induction examination does not note a diagnosis of any left knee disabilities and he is therefore presumed to have been sound upon entry into active service with regard to his left knee.  

In November 2015, the Board remanded the Veteran's claim in order to obtain a VA examination for his claimed left knee disability. The Veteran underwent a VA examination in January 2016 and the examiner was provided access to the Veteran's claims file. During the examination, the Veteran stated that he injured his knee in high school while playing football. The Veteran complained of constant knee pain and occasional flare ups. The Veteran also claimed to have received treatment for his knees while in service, but the examiner reported that he was unable to find any service treatment records related to this treatment and noted a temporal gap of up to 38 years since the Veteran was discharged and the recurrence of his knee disability. As such, the examiner found that the Veteran's claimed groin disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

As indicated above, there are service treatment records which appear to document that the Veteran was treated for his left knee. In November 1954, the Veteran was treated for left knee pain, and while partially illegible, it appears that he received a bandage. Additionally, the Veteran reported symptoms of knee pain in service and continuing after service. However, the examiner did not adequately consider these statements about his symptoms, basing the opinion solely on the absence of treatment for a left knee condition. This failure to consider the Veteran's lay statements also renders the examination inadequate. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).

Based on the above, the Board finds the January 2016 VA examination to be inadequate for rating purposes. When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). 

The Court has held that an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008). Here, the examiner's rationale was based on a supposed lack of service treatment records documenting a history of the Veteran's knee disability. However, review of the Veteran's claims file reveals that he complained of and was treated for left knee pain while in service in November 1954.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the entire claims file, to include the VBMS file and the Virtual VA file, to the examiner who prepared the January 2016 opinion or, if that examiner is unavailable, to another suitably qualified VA examiner. A new examination should be conducted only if requested by the examiner.  

The examiner must opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's claimed left knee disability is related to service. 
In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding left knee pain since service and prior medical history. Specifically, the examiner must consider the Veteran's service medical records indicating that he was treated for left knee pain in November 1954.

The examiner is further directed that any absence of treatment for the Veteran's reported left knee symptoms during or since service does not render them invalid.  

The rationale for all opinions expressed must be specifically provided and the examiner must clearly articulate the reasons for his or her conclusions. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

2. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




